        Case 1:20-cv-00481-WJ-CG Document 2 Filed 05/20/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


JAMES P. VERDREAM,

             Movant,
v.                                                      No. CV 20-481 WJ/CG
                                                        No. CR 18-925 WJ


UNITED STATES OF AMERICA,

             Respondent.

        ORDER GRANTING LEAVE TO AMEND AND NOTIFYING MOVANT

      THIS MATTER is before the Court on the handwritten filing (the “Motion”) by

Movant James P. Verdream on May 14, 2020. (CV Doc. 1); (CR Doc. 79). The Court

has reviewed the docket in criminal case No. CR 18-925 WJ. Mr. Verdream’s Motion

challenges his criminal defense counsel’s actions in connection with the sentencing

phase in CR 18-925 on the grounds of ineffective assistance of counsel. (CV Doc. 1 at

1-2); (CR Doc. 79 at 1-2). The Court intends to recharacterize Mr. Verdream’s Motion as

a first 28 U.S.C. § 2255 motion to vacate, set aside, or correct sentence. Pursuant to

Castro v. United States, 540 U.S. 375 (2003), when:

             a court recharacterizes a pro se litigant’s motion as a first § 2255
             motion . . .the district court must notify the pro se litigant that it
             intends to recharacterize the pleading, warn the litigant that this
             recharacterization means that any subsequent § 2255 motion will
             be subject to the restriction on “second or successive” motions,
             and provide the litigant an opportunity to withdraw the motion or
             to amend it so that it contains all the § 2255 claims he believes he
             has.

      Id. at 383. Consistent with Castro, the Court notifies Mr. Verdream that it intends

to recharacterize his Motion as a first § 2255 motion and afford him an opportunity to
        Case 1:20-cv-00481-WJ-CG Document 2 Filed 05/20/20 Page 2 of 2



withdraw the motion or to amend it to add additional claims he may have. See Rule 2 of

the Rules Governing Section 2255 Proceedings for the United States District Courts

(providing that a motion to vacate, set aside, or correct sentence must: “(1) specify all

grounds for relief available to the moving party; (2) state the facts supporting each

ground; (3) state the relief requested; (4) be printed, typewritten, or legibly handwritten;

and (5) be signed under penalty of perjury by the movant or by a person authorized to

sign it for the movant.”) (emphasis added). If Mr. Verdream fails to timely amend or

withdraw his Motion, then Mr. Verdream’s Motion will be recharacterized and any

subsequent § 2255 motions will be subject to the restriction on “second or successive”

motions in 28 U.S.C. §§ 2244 and 2255(h).

       IT IS THEREFORE ORDERED that Movant James P. Verdream is GRANTED

leave to amend or withdraw his Motion, (CV Doc. 1), (CR Doc. 79), which the Court

intends to recharacterize as a first motion to vacate, set aside, or correct sentence

under 28 U.S.C. § 2255, by June 22, 2020.

       IT IS FURTHER ORDERED that the Clerk of the Court MAIL a copy of this

Order, together with a form § 2255 motion and instructions, to Mr. Verdream.

     IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
